UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7615


RAYMOND V. BETHEL, JR.,

                      Petitioner – Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00013-HEH)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond V. Bethel, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Raymond V. Bethel, Jr., seeks to appeal the district

court’s order dismissing without prejudice his 28 U.S.C. § 2254

(2006) petition for failure to exhaust state court remedies.

The order is not appealable unless a circuit justice or judge

issues     a     certificate     of    appealability.               See     28      U.S.C.

§ 2253(c)(1)(A) (2006).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of        the    denial     of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537 U.S. 322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Bethel has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

deny    Bethel’s     motion    for    counsel.         We    dispense        with    oral

argument because the facts and legal contentions are adequately

                                           2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3